Citation Nr: 1724936	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-47 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC), to include service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to an improved death pension.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1943 to January 1946.  He died in October 1986.  The appellant was the Veteran's spouse at the time of his death. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In April 2013, the Board remanded this matter to ensure that the appellant received proper notice that described the requirements for entitlement to DIC, improved death pension, and accrued benefits, to include the question of whether the appellant may be considered to be the Veteran's surviving spouse.  The Board is satisfied that the appellant received adequate notice in the form of a March 2016 supplemental statement of the case.  In its April 2013 remand, the Board also directed the Appeals Management Center (AMC) to contact the appellant and request that she submit copies of her August 1992 marriage certificate and her May 2006 divorce decree.  As the record now contains both of these documents, the Board is satisfied that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers the right to compliance with remand orders).

The Board recognizes that at various times the appellant has contended that her sole claim relates to reinstatement of an improved death pension.  However, VA has interpreted her claim as a claim for entitlement to DIC, death pension, and/or accrued benefits and issued a statement of the case regarding these issues in November 2010.  That month, the appellant submitted a VA Form 9 indicating that she wished to appeal all of the issues listed on the statement of the case and any supplemental statements of the case.  This appeal was then properly certified to the Board.  As such, each issue is currently before the Board and the Board will adjudicate each of these issues.


FINDINGS OF FACT

1.  The Veteran died in October 1986.  The death certificate lists hypertensive cardiovascular disease as the immediate cause of the Veteran's death.

2.  The Veteran did not have manifestations of hypertensive cardiovascular disease during active duty service or in the year following his death.

3.  The Veteran was not service-connected for any disabilities at the time of his death.

4.  A claim for VA benefits was not pending at the time of the Veteran's death.

5.  The appellant was married to the Veteran at the time of his death and remarried in August 1992.  This subsequent marriage was not void or annulled.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits are not met.  38 U.S.C.A. §§ 1110, 1112, 1310, 1131, 1318, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).

3.  The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of eligibility for an improved death pension.  38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.55 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence, and it also prescribes VA's duties to help a claimant obtain relevant evidence, duties collectively referred to as the "duty to assist."

As explained above, the appellant was provided notice of the criteria for eligibility for a determination of surviving spouse status in a March 2016 supplemental statement of the case.  She was also provided notice of the need for additional medical evidence to support her claim for DIC benefits and the criteria for death pension benefits, accrued benefits, and DIC benefits in a March 2014 letter.  However, to date, she has not provided VA any notice of any medical records that may be relevant to her claim.  Nonetheless, VA has attempted to obtain VA treatment records from the Miami VA Medical Center and has associated the Veteran's DD Form 214 with the claims file.  Accordingly, the Board is satisfied that VA has satisfied its duties to notify and assist the appellant in this case.

II.  Dependency and Indemnity Compensation (DIC)

A surviving spouse may be entitled to DIC when the Veteran to whom such a spouse was married dies from a service-connected or compensable disability.  38 U.S.C. § 1310.  As such, the Board will construe the appellant's claim for DIC benefits as a claim for service connection for the cause of his death, which would trigger DIC benefits under this section of the United States Code.  

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

Service connection for the cause of a veteran's death requires that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, the Veteran was not service-connected for any disabilities.   His death certificate lists his cause of death as hypertensive cardiovascular disease.  Here, there are no definitive contentions from the appellant or raised by the record to suggest that this disability first manifested during his active duty service or is etiologically related to his active duty service with the U.S. Army.  As such, the Board finds that there is no competent evidence or allegation in the record establishing a direct causal relationship between the Veteran's service and the hypertensive cardiovascular disease that is identified as the cause of his death.  Accordingly, service connection for the cause of his death may not be granted on a direct basis.

However, service connection may also be granted for certain "chronic" disabilities in accordance with 38 C.F.R. §§ 3.307 and 3.309.  Hypertension is listed as one such chronic disease.  To warrant service connection on a presumptive basis, this disability must first manifest to a compensable degree within one year of the separation of a veteran from active duty service.  Unfortunately, the record is simply devoid of any competent evidence or allegation that the Veteran's hypertensive disease first manifested while serving on active duty or within a year from his separation from the U.S. Army.  Therefore, the Board finds that service connection for the cause of the Veteran's death may not be granted on a presumptive basis. 

The Board has also considered whether DIC benefits may be awarded pursuant to 38 U.S.C. § 1318.  This statute provides eligibility to benefits of survivors of deceased veterans who were rated totally disabled at the time of their death.  However, as explained below, the record is devoid of any evidence that the Veteran was service-connected for any disability at any point in his life.  As such, the requirements for eligibility of benefits under this section have not been met.

III.  Entitlement to Accrued Benefits

When certain conditions are met, surviving spouses, children, and dependent parents may be awarded accrued benefits upon the death of an individual who was entitled to due and unpaid benefits at death under existing ratings or decisions or those based on evidence in the file at date of death.  38 U.S.C.A. § 5121.  However, it is well settled that, "in order for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

Here, there is no evidence that the Veteran sought VA benefits at any point prior to his death and the appellant has not made any contentions that he had filed a claim for benefits prior to his death in October 1986.  As such, there are no accrued benefits to award the appellant and her claim must be denied as a matter of law.  



IV.  Entitlement to Improved Death Pension Benefits

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits, to include death pension benefits.  For VA purposes, a "marriage" is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2016).

A "surviving spouse" is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b) (2016). 

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Here, the Board agrees that there is no dispute that the appellant was married to the Veteran at the time of his death.  However, as noted above, the subsequent remarriage of a surviving spouse may lose eligibility to VA benefits upon remarriage.  The exceptions to this general rule are set forth in 38 C.F.R. 3.55.  

More specifically, the remarriage of a surviving spouse shall not bar death pension or accrued benefits to a surviving spouse if the marriage was void or annulled.  This regulation also provides that if, on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, the remarriage shall not bar the furnishing of benefits to such surviving spouse provided that the marriage has been terminated by death, or has been dissolved by a court with basic authority to render divorce decrees, unless VA determines that the divorce was secured through fraud by the surviving spouse or by collusion.  38 C.F.R. § 3.55 (a)(i), (ii).

The Board sympathizes with the appellant's position.  However, the facts in the instant appeal are not in dispute.  After the Veteran's death, she was remarried in August 1992 and was subsequently divorced in May 2006.  There have been no contentions that this marriage was void or annulled.  Therefore, as this subsequent marriage was not terminated before November 1, 1990, and no legal proceedings to terminate this marriage were initiated before November 1, 1990, entitlement to an improved death pension is precluded as a matter of law.  The legal criteria governing one's status as a surviving spouse are clear and specific, and the Board is bound by them.  In this case, they do not provide a basis upon which a favorable decision can be rendered.  The law in this case is dispositive; therefore, the appellant's claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to DIC benefits, to include service connection for the cause of the Veteran's death, is denied.

Entitlement to accrued benefits is denied.

Entitlement to an improved death pension is denied.




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


